Title: To Thomas Jefferson from Andrew Ellicott, 9 January 1793
From: Ellicott, Andrew
To: Jefferson, Thomas



Sir
Geo. Town Jany. 9th 1793

From a conversation which I had with you some time ago, I remember you was desirous of discovering the Indian name of the Eastern Branch of the Potomak: by some old surveys it appears to be Annakostia.
The reasons of my disagreement with the Commissioners, and ultimate determination to quit the business of the City of Washington, on the first day of May next, shall be published immediately after that date: And I have no doubt, but that from a clear investigation of facts, my conduct, and exertions, will be approved of, by the candid and discerning. I am with much esteem Your Real Friend

Andrew Ellicott

